Powers, J.
Actions of trespass for false imprisonment.
November 9, 1905, defendant Andrews, a resident of Bangor in Penobscot County, and the owner of an execution against the plaintiff, applied, through his attorney who was also a resident of Bangor, to the defendant Chapman, a disclosure commissioner for the County of Somerset, for a subpoena summoning the plaintiff, a resident of St. Albans in the County of Somerset, before said commissioner to make, on oath, a full and true disclosure of all his business and property affairs. Thereupon the commissioner issued a subpoena commanding the plaintiff to appear before him at his office in Fairfield in the County of Somerset on Nov. 15, 1905, at ten A. M. At that time and place the plaintiff appeared, but upon examination was refused the benefit of the oath. The commissioner thereafterwards indorsed upon the execution the certificate and annexed to the execution the capias required by R. S., chapter 114, section 38. The plaintiff was arrested and committed to jail on said capias and execution, and there remained until discharged on habeas corpus six days later.
No question is raised as to the regularity of the proceedings except in one particular. The plaintiff contends that under the provisions of R. S., chapter 114, section 23, as amended by chapter 131 of the Public Laws of 1905, the commissioner had no power to summon him to a disclosure at Fairfield, a tojra in which neither the debtor, the petitioner nor his attorney resided, and which was not the shire town of Somerset County. As said section stood prior to its amendment it provided that "where plaintiff or his attorney of record resides in one county and the defendant in another the debtor may be commanded to appear before such magistrate in *22any town in the county where the defendant resides.” By- said chapter 131, approved March 22, 1905, said section twenty-three was amended by striking out the words above quoted so that said section as amended would read, so far as relates to the question here involved, as follows : „
"Section 23. Such magistrate shall thereupon issue under his hand and seaTa subpoena to the debtor, commanding him to appear before such magistrate within said county, in the town in which the debtor, the petitioner or his attorney, resides or, in the shire town of said county, at a time and place therein named, to make full and true disclosure, on oath, of all his business and property affairs.”
It is obvious that if this statute controls the plaintiff’s contention cannot be gainsaid. The defendants, however, say that chapter 131 of the laws of 1905 was repealed by chapter 134 of the laws of that year which was also approved on the same day as chapter 131. Chapter 134 amended said section twenty-three by inserting after the word "county” in the "fifth” (fourth) line the words "and any town in which regular sessions of .the Supreme Judicial Court are held, shall be considered a shire town for the purpose of this act so that said section as amended shall read as follows.” Then followed a recital of section twenty-three with the above definition of a shire town following the word "county” in the fourth line but in all other respects the same as before amendment, and containing therefore the words stricken from the section by said chapter 131.
It is a familiar principle of statutory construction that a statute providing that a certain section of a prior act shall be amended "so as to read as follows,” repeals by necessary implication all of the section of the prior act which is not re-enacted. Accordingly the defendants contend that chapter 134, being the last expression of the legislative will, must be deemed to be a substitute for all previous enactments, including chapter 131, and the only one which has the force of law. If the premise is sound, namely that chapter 131 is a prior act within the meaning of the principle above stated, the conclusion claimed logically follows. The rule invoked has heretofore been applied in cases of statutes enacted at different dates. In the case at bar the two statutes under consideration *23were approved upon the same day, and went into effect the same moment of time. It is true that one bears a later or larger number than the other. The numbering of a statute, however, is not a legislative act. The legislature never undertakes to supervise or control it in any way. It is purely a ministerial act, performed by executive officers in the office of the secretary of State, when the laws of the session are collected and published after the legislature adjourns. No presumption as to the order of time in which statutes were passed can arise from their numbering. The last legislative act is the approval of the governor. When approved and not till then they became existing acts. Palmer v. Hixon, 74 Maine, 447. There is nothing to show when this was done, except that they were both approved on the same day. It is urged by the plaintiff that the legislative journals show that chapter 134 was introduced into the legislature several days before chapter 131, and that, while both acts had their final passage on the same day, chapter 134 appears before chapter 131 in the list of bills passed and sent to the governor for approval. We cannot regard this as of any special significance because they were still incomplete statutes. The approval of the governor was the last legislative act which breathed the breath of life into these statutes and made them a part of the laws of the State. Moreover, as said by this court in Weeks v. Smith, et al, 81 Maine, 547, "No man should be required to hunt through the journals of a legislature to determine whether a statute, properly certified by the speaker of the house and president of the senate and approved by the governor is a statute or not.”
Nothing appearing to the contrary, statutes approved on the same day are presumed to have been approved contemporaneously. Harrington v. Harrington, 53 Vt. 649. This rule, easy to understand and simple in its application, allows statutes, which like those under consideration are in pari materia, to be construed together so as to ascertain and carry out the legislative will, that primary rule of statutory interpretation to which all others, including that so strenuously invoked by the defendants, .are but corollaries. It avoids the absurdity of holding that the legislature, whose proceedings are presumed to be conducted with wisdom and deliberation, enacted and *24repealed a statute upon the same day ; or that the house and senate gravely and solemnly passed through all their several stages two inconsistent acts, either one of which would repeal the other, and sent them at the same time to the governor, intending that, and that alone, should become a law of the land to which he happened last to affix his signature.
It is perfectly evident that the legislature intended to make two amendments to section twenty-three. This it did by two separate acts, each one of which in reciting the section as amended necessarily recited it as though the other act did not exist, because such other act had not become a law and non sequitur that it ever would become one. Both, however, finally by the approval of the governor became statutes of the State at the same time. There is nothing inconsistent in the two amendments, one defining a shire town and the other striking out that part of the old statute which, where the plaintiff or his attorney resided in one county and the debtor in another, allowed the debtor to be cited for a disclosure in any town in the county in which the debtor resided. Force and effect can, and therefore should, be given to both amendments, and both must stand as statutes of the State. Section twenty-three reads, as thus amended by both statutes, with the words stricken out by chapter 131 and the words inserted by chapter 134. We apprehend that no man can have any doubt that this is precisely what the legislature intended to accomplish. The means it adopted were appropriate to the end, and we know of no iron rule of statutory interpretation which, under the circumstances of this case, must render its efforts abortive.
The defendant Chapman was a disclosure commissioner for Somerset County. When holding his court in the shire town of the county he had jurisdiction over the persons of all debtors within the county and power to hear and determine all disclosure cases of such debtors. When holding it in any other town in the county he had jurisdiction over the persons of such debtors only as resided in said town, or of debtors whose creditors or their attorneys resided in said town, and to hear and determine pnly such disclosure cases as those in which these jurisdictional facts were shown to exist. Neither the *25debtor, creditor nor his attorney resided in Fairfield where the disclosure commissioner held his court. He had no power to hear and determine the case, no jurisdiction over the debtor’s person, and no authority to issue a capias commanding his arrest and commitment to jail, and for so doing he is liable. The case at bar is clearly distinguishable from Rush v. Buckley, 100 Maine, 322, where a magistrate, who had the power to hear and determine cases of the general class to which the proceeding in question belonged, was held not liable for ordering the commitment of the plaintiff whom he had found guilty of an offense created by a void city ordinance. It more nearly resembles Stilphen v. Ulmer, 88 Maine, 211, where a trial justice of Knox County issued a warrant commanding the arrest of the plaintiff for an offense alleged to have been committed in Lincoln County. The disclosure commissioner was acting illegally, without any authority to hear or determine disclosure cases like the one in question, where neither the debtor, creditor nor his attorney resided in the town where he held his court, and without any jurisdiction over the person of the debtor. All this appeared by the undisputed facts recited by himself in the capias which he issued and which he himself delivered to the officer. He was not acting within the limits of his jurisdiction, and must therefore answer for what he did without those limits and wholly outside of his duties and powers.
In regard to the liability of the defendant Andrews it does not appear that he ordered the arrest or commitment, but the case does disclose that he approved, adopted and ratified those acts by sending to the keeper of the jail where the plaintiff was confined money to pay for the support of the plaintiff in jail and stated to the keeper that more money would be forthcoming if needed for that purpose. By so doing he made himself as liable for the arrest and unlawful detention as if he had ordered them in the first instance. "It never has been doubted that a man’s subsequent agreement to a trespass done in his name for his benefit amounts to a command so far as to make him answerable.” Dempsey v. Chambers, 154 Mass. 330. In the case at bar the defendant Andrews, by furnishing the money for the plaintiff’s board in jail, not only ratified the *26arrest and commitment as acts done in his behalf; but such conduct on his part necessarily resulted in prolonging the plaintiff’s confinement in jail, and such was his purpose in furnishing the money and offering to furnish more. Here is something more than a mere failure to disavow the wrongful act of an agent, as in Tucker v. Jerris, 75 Maine, 184. The intention to affirm is clear. He is presumed to have known the law, and if he did not in fact know that the imprisonment was unlawful, an examination of the papers upon which his debtor was committed would have shown it. In any event in furnishing the money necessary to insure his debtor’s continued deprivation of liberty, he acted at his peril, and, it proving unlawful, he must now abide the consequences.
The plaintiff’s expense in procuring his release on habeas corpus was $80 and he was confined in jail from November 15, to November 21. He is entitled to some compensation beyond this for the disgrace and mental suffering which would naturally follow from his imprisonment.
Each wrong doer is liable for the whole amount of the injury sustained, although the plaintiff can have but one satisfaction. In each case

Judgment for the plaintifffor $100.